Citation Nr: 1721400	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-14 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease (DJD).

2. Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease (DJD).

3. Entitlement to service connection for bilateral pes planus with hallux valgus, to include as secondary to service-connected disease or injury.

4. Entitlement to service connection for right hip disability, to include as secondary to service-connected disease or injury.

5. Entitlement to service connection for left hip disability, to include as secondary to service-connected disease or injury.

6. Whether new and material evidence has been presented to reopen a claim of service connection for a left ankle disability, to include as secondary to service-connected disease or injury.  

7.  Entitlement to service connection for left ankle disability, to include as secondary to service-connected disease or injury. 

8. Entitlement to service connection for right ankle disability, to include as secondary to service-connected disease or injury. 

9. Entitlement to an increased rating in excess of 50 percent for depressive disorder. 

10. Entitlement to service connection for a back disability, to include as secondary to service-connected disease or injury. 

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Betty L. G. Jones, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1985 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The RO granted an additional increased rating of 50 percent for the Veteran's depressive disorder in a July 2010 rating decision, effective October 7, 2009. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of the hearing is associated with the claims files.

Following the February 2017 Board hearing, the Veteran submitted additional evidence, which was accompanied by a waiver of RO review. However, since the Veteran's substantive appeal was received after February 2, 2013, the Board is no longer required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ). See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for post traumatic stress disorder, to include as due to military sexual trauma (MST) has been raised by the record in a February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to increased ratings for left and right knee DJD, and depressive disorder, and entitlement to service connection for bilateral pes planus, bilateral hip, bilateral ankle and back disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2002 rating decision denied a claim of service connection for a left ankle disability. The Veteran was notified of her appellate rights but did not appeal the November 2002 rating decision, nor did she submit new and material evidence within one year. 

2. The evidence associated with the claims file subsequent to the November 2002 rating decision denying service connection for a left ankle disorder is not cumulative and redundant of evidence previously of record. 


CONCLUSIONS OF LAW

1. The November 2002 rating decision denying service connection for a left ankle disability, is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016). 

2. As new and material evidence has been received, the claim of service connection for a left ankle disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision to reopen the claim of service connection concerning a left ankle disability, no further discussion of the duty to notify and assist is necessary. The underlying service connection claim needs additional development and is addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

During the hearing, the VLJ clarified the issues, determined that there were potential outstanding records, and explained increased rating and service connection claims. In addition, the VLJ held the file open for 60 days to provide the Veteran an opportunity to submit additional evidence. The Veteran demonstrated through her testimony she had actual knowledge concerning what is required to substantiate her claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

An initial rating decision in August 1999 denied service connection for a left ankle disability secondary to a service-connected left knee disability. Subsequently a hearing was held at the RO in November 1999 and a Hearing Officer rating decision was issued in May 2000. Then a subsequent RO review of the claims file as a result of changes in legislation lead to a review of the Veteran's claim for service connection for a left ankle disability in November 2002.  A rating decision in November 2002 denied service connection for a left ankle disability. The RO considered the service treatment records (STRs), VA treatment records and the Veteran's statements. The Veteran was notified of the decision and of her appellate rights in the same month. The Veteran did not appeal that decision, and did not submit additional evidence, within the applicable time period. Therefore, the November 2002 decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

The evidence of record in November 2002 consisted of a VA examination, VA treatments records and statements from the Veteran.  The evidence failed to show a left ankle disability. A VA examination in June 1999 noted pain and difficulty walking, and a normal X-ray.  Evidence associated since the November 2002 rating decision includes additional treatment records post-service and additional statements and testimony from the Veteran. The Veteran has reported ankle weakness, and locking which results in difficulty completing tasks of daily living. See February 2017 hearing transcript. Further, the Veteran reported she has been diagnosed with arthritis in her ankles. 

In this case, new and material evidence sufficient to reopen the claim of service connection for a left ankle disability has been received. The evidence provided addresses the previous unestablished fact of a current left ankle disability, specifically arthritis.  It is not redundant. Therefore, reopening of the claim for service connection for a left ankle disability is warranted.


ORDER

The application to reopen a claim for service connection for a left ankle disability is granted. 


REMAND

The Veteran contends she is entitled to service connection for bilateral pes planus, a bilateral hip disability, a bilateral ankle disability, and a back disability.  In addition, the Veteran contends she is entitled to an increased rating for service-connected left and right knee disabilities, depressive disorder and TDIU. The Board finds that additional development is warranted. 

First, VA has a duty to obtain relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). The Veteran testified in February 2017 to receiving Social Security Administration (SSA) disability benefits in part due to her service-connected disabilities. There is no evidence that attempts have been made to obtain these records, and no decisional documents list SSA records as part of the evidence reviewed. Therefore, on remand all necessary attempts must be made to obtain any records associated with the Veteran's claim for SSA benefits and associate them with the electronic claims file.

Right & Left Knee

As to the Veteran's claims for entitlement to an increased rating for left and right knee DJD a new VA examination is warranted. The Veteran was afforded a VA examination in February 2016. In addition the Veteran submitted a knee Disability Benefits Questionnaire (DBQ) in April 2017. VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). During the pendency of the appeal and following the most recent VA examination in February 2016, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59.

The examiners in April 2017 and April 2016 noted painful motion, with weakness, disturbance of locomotion and interference with sitting, standing and weight-bearing, there is no indication whether the noted ranges of motion of the knee were active, passive, or whether the recorded values were the same for both. As such, the Board finds it must remand the claim for a new VA knee examination to determine the current severity of the left and right knee DJD. 

Bilateral Pes Planus

The Veteran contends service connection for bilateral pes planus with hallux valgus to include as secondary to service-connected disabilities is warranted. The Veteran was afforded a VA foot examination in April 2010. However, at entrance to service on the report of medical examination in January 1985 bilateral pes planus with mild hallux valgus was noted. See January 1985 report of medical history. The Board finds a VA examination is warranted to address the potential aggravation of an injury pre-existing service. 

It is important to note that a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2014). A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016). As such a remand is warranted

Right & Left Ankle

In an April 2010 VA joint examination the examiner addressed the Veteran's right ankle however failed to address the Veteran's left ankle. As herein, the Veteran's claim for service connection for a left ankle disability has been reopened and additional development is warranted. Further, in February 2017 testimony the Veteran reported experiencing ongoing instability, weakness and reported a prior diagnosis of arthritis.  As such, a VA examination is warranted to address the Veteran's claim for service connection for left and right ankle disability, to include as secondary to service-connected disabilities.  

Back

In a May 2010 VA examination the examiner noted a normal lumbar spine. See May 2010 VA examination. The examiner found that it was less likely than not that the Veteran's back condition (discomfort) was related to her service-connected knee disability. However, a back DBQ from April 2017 has been associated with the claims file which notes a diagnosis of lumbar facet syndrome, lumbar radiculitis, low back pain and documented arthritis. See April 2017 back DBQ. As such a VA examination is warranted to address direct and secondary service connection. 

TDIU

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Veteran previously filed a formal claim for TDIU in December 2009, which was denied by the RO in July 2010. The Veteran testified in February 2017 that her service-connected disabilities have impacted her employability. The issue of entitlement to a TDIU has thus been raised by the evidence of record, and the title page has been updated to reflect such. Entitlement to TDIU is inextricably intertwined with the service connection claims, which are being remanded for additional development. Therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Hence, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. Make all appropriate efforts to obtain a complete copy of the Veteran's SSA records, if any, as they relate to her service-connected disabilities. All efforts to obtain such SSA records should be fully documented, and a negative response must be provided if records are not available. If unavailable, the Veteran should be properly notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159 (e).

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination in order to ascertain the current severity of her service-connected left and right knee DJD. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the left and right knee disabilities, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

If the Veteran describes flare-ups of pain, as she has done in the past, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided. The underlying reasons for any opinions expressed must be included in the report.  

4. After completing development in directives 1and 2 above, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of her bilateral pes planus with hallux valgus. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran the examiner should answer the following questions:

a. Is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable) that the Veteran's bilateral pes planus pre-existed her active service? (April 1985 to September 1992)

b. If yes, then was the disability clearly and unmistakably NOT aggravated (i.e. permanently worsened beyond the natural progression of the disability) by the Veteran's active service or whether it is clear and unmistakable (i.e., obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability?

c. If no to (a): Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed bilateral pes planus with hallux valgus is related to her active service? 

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's pes planus with hallux valgus was caused by her service-connected left and right knee DJD?

e. Is it at least as likely as not (a fifty percent probability or greater) that the pes planus with hallux valgus was aggravated (permanently worsened beyond its natural progression) by left and right knee DJD?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in-service."

A detailed rationale for the opinion must be provided. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the bilateral pes planus by the Veteran's service.

5. After completing development in directives 1 and 2, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current right and left ankle disability. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions: 

a. Identify any left and right ankle disabilities.

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed ankle disability is related to her active service? 

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's ankle disability was caused by her service-connected left and right knee DJD?

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's ankle disability was aggravated (permanently worsened beyond its natural progression) by left and right knee DJD?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the ankle by the service-connected disability or disabilities.

6. After completing development in directives 1 and 2, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's back disability. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions: 

a.  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed back disability is related to her active service? 

b.  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's back disability was caused by her service-connected left and right knee DJD?

c.  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's back disability was aggravated (permanently worsened beyond its natural progression) by left and right knee DJD?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the back by the service-connected disability or disabilities.

7. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


